Opinion by
Mr. Justice Potter,
Under a misapprehension as to the proper location of the *424lines of its property, the defendant company entered upon lands of the plaintiff, and cut and removed some of the timber therefrom. It also made certain roads through the tract, and in so doing cut underbrush and piled it alongside the roadway. For the trespass of which it was guilty, the defendant was of course liable in damages. Upon the trial in the court below the plaintiff recovered for the value of the timber, and in addition the jury awarded a lump sum for the other damages done. In estimating these damages, the jury were allowed to take into consideration the increased danger from fire caused by piling the brush along the roadway. The defendant here complains that the trial judge was not content with instructing the jury to ascertain the value of the small timber, and of the herbage and grass trodden down and consumed, and the cost of removing the underbrush which had been cut and piled along the road, together with the amount to which the plaintiff had been interfered with in the use and enjoyment of the land; but instead he instructed the jury that they might take into consideration the element of danger from fire, “ as bearing upon the effect which the act had upon the market value of the property.”
This was only a case of ordinary trespass, and no permanent injury was done to the land. The timber taken could be paid for and the brush could be removed. When the roadways were given up, the timber would again grow thereon, and compensation for the loss o.f the use of the ground in the meantime could be made. As this court said in Helbling v. Allegheny Cemetery Co., 201 Pa. 171, where the injury was not of a permanent character, “ The measure of damages was the cost of restoring the property to its former condition, together with compensation for the loss of its use.”
In the present case in so far as the damage arising from the piling 'of the brush is concerned, the plaintiff will be properly compensated if she is given the cost of its removal. Any attempt to estimate the damages upon the basis of increased liability to fire caused by leaving the brush in piles along the íoád, could only’lead' to speculative results. The obvious and simple remedy was to remove or burn up the brush. When the cost of that was covéred, together with the value of the limber taken,'and to that was added the amount required to *425compensate plaintiff for the loss of the use of the land occupied by the road, she could have no further just cause of complaint.Certain witnesses who testified before the jury, based their estimate of the damages to the land upon the possibility of fire, owing to the continued existence of the brush heaps upon the land. When the basis of their estimate appeared, counsel- for the. defendant moved to strike out that part of the testimony upon the ground that it was entirely speculative, and too rer mote and uncertain; but the trial judge declined to do so. We regard the objection to the admission of this testimony as well founded, and the refusal to strike it out as error.
The first, sixth and seventh assignments of error are sustained, and the judgment is reversed with a venire facias de novo.